DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 4 are pending.  Claims 5 – 11 were withdrawn.

Election/Restrictions
Claims 5 – 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 May 18, 2022.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Specification
The disclosure is objected to because of the following informalities: 
“angular velocity sensor unit 3008” on page 113 should be “angular velocity sensor unit 3006”.
“behavior estimation engine” is labelled with reference character 10 on page 10 and Fig 1, and reference character 56 on pages 39 – 46, 70,72, 92 and Fig 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 4 include the element/step “a standard person being measured”. It is unclear how to define a “standard person”.  This term is not defined by the specification, and the closest term appears to be “a standard person-being-measured”, as used in paragraphs 0252.  This may be intended as “a person of average height”, as used in paragraphs 0120, 0123, 0129, 0133, 0138, 0139, 0228, 0237.  For the purpose of the instant examination, the Examiner interprets “a standard person” as “a person with average height”.  Examiner notes that the average height of individuals varies by gender and by population, for example the adult male population of the United States has a larger average height than the adult male population of Japan, which makes it difficult to determine the metes and bounds of “average height” or “standard person”.
Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 4 include the element/step “a first angle between a gravitation direction and a direction of action of a standard person” and the element/step “a second angle between the gravitation direction and the direction of action of the person being measured”.  The first step appears to set a default value for a first angle, and the second step calculates an instantaneous value for a second angle from acquired data.  It is unclear how the “gravitation direction” is determined from the acquired data in order to calculate the second, instantaneous angle.  For the purpose of the instant examination, the Examiner interprets the claim as including “determining an instantaneous direction of gravity, and extracting a second angle between the instantaneous direction of gravity and the direction of action of the person being measured”.
Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “calculating different acceleration waveforms from the activity meter”.  It is not clear how to calculate an acceleration waveform given an activity meter.  For the purpose of the instant examination, the Examiner interprets this as “acquiring acceleration waveforms from the acceleration sensor”.
Note: All art rejections applied are as best understood by the examiner.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A behavior estimating method for estimating behavior of a person being measured equipped with an activity meter including an acceleration sensor, comprising: 
presetting a first angle between a gravitation direction and a direction of action of a standard person being measured; 
calculating different acceleration waveforms from the activity meter; 
extracting a second angle between the gravitation direction and the direction of action of the person being measured from the acceleration waveforms; 
performing a coordinate transformation process among the acceleration waveforms based upon the present first angle and the extracted second angle; and 
performing behavior estimation of the person being measured using a result of the coordinate transformation.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “presetting a first angle”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “presetting” in the context of this claim encompasses the user defining a term that will be used in mathematical computations.
The limitation of “calculating different acceleration waveforms”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  This calculation encompasses the mathematical operation of a derivative with respect to time, in this case a derivative of velocity with respect to time, or a second derivative of position with respect to time.
The limitation of “extracting a second angle”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  For example, “extractng” in the context of this claim encompasses the user calculating mathematical dot product between a vector in terms of the device coordinates and a vector in terms of the direction of gravity.
The limitation of “performing a coordinate transformation process”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  For example, the recited “process” involves a multiplication of a vector oriented along device coordinates by the angle calculated in the previous step to produce an equivalent vector in terms of a coordinate system relative to the center of the Earth.
The limitation of “performing behavior estimation”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  For example, “behavior estimation” in the context of the claim could be a mathematical comparison to 0 which would detect a stationary user, or a comparison to a threshold to determine if the user is jogging or sprinting.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim includes “a person” and “an activity meter including an acceleration sensor”.  The “person” is recited at a high level of generality, and lacks specific narrowing details about the person or the behaviors the person might exhibit while using the activity meter.  The activity meter and acceleration sensor are both recited at a high level of generality, and lacks specific narrowing details about the type of activity meter, the details of the sensor, or any connection between the activity meter and the person.  The acquisition of data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim is silent with regard to an effect of the analysis.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a person and an activity meter, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.
Independent claim 4 is similar to claim 1, and does not add additional elements that could be analyzed as amounting to “significantly more” than the identified abstract idea, when considered separately or as an ordered combination.  The claim is not patent eligible.
Dependent claims 2 and 3 add further mathematical operations to the abstract idea, but do not add additional elements that, when considered individually and as an ordered combination with the elements of independent claim 1, could be analyzed as amounting to “significantly more” than the identified abstract idea.  The claims are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., US 2016/0169680 (hereinafter 'Lee).

Regarding claim 1: Lee teaches a behavior estimating method for estimating behavior of a person being measured equipped with an activity meter including an acceleration sensor ([0027, 0046, Fig 1]: discloses a device that determines the body posture of the user in order to provide feedback during exercises, where the device includes a three-dimensional accelerometer), comprising: 
presetting a first angle between a gravitation direction and a direction of action of a standard person being measured ([0027, 0047, 0055, Fig 3]: discloses defining a reference condition in terms of the body-oriented reference system, where posture is defined as “the direction of gravity with respect to the body reference system”, and therefore a standing position is defined as the vector (0, -1, 0) as shown in the figure); 
calculating different acceleration waveforms from the activity meter ([0047, 0051]: discloses acceleration signals corresponding to movements of the body part that the device is attached to, acquired from a three-dimensional accelerometer that produces data in X, Y, and Z); 
extracting a second angle between the gravitation direction and the direction of action of the person being measured from the acceleration waveforms ([0057, 0065, 0067, Fig 6]: discloses creating a collection of observed points on the unit g-sphere, and finding 5 zones with respect to gravity, where each zone has a different angle); 
performing a coordinate transformation process among the acceleration waveforms based upon the present first angle and the extracted second angle ([0055]: discloses transforming the collected data on the unit g-sphere and rotating it to align with the body-oriented frame of reference); and 
performing behavior estimation of the person being measured using a result of the coordinate transformation ([0058, Fig 6]: discloses determining the orientation of the user based on the postures defined by the body-oriented frame of reference, including supine, upright, and prone positions).

Regarding claim 2: Lee teaches the behavior estimating method of Claim 1, as discussed above, wherein a threshold value used for the behavior estimation is allowed to be changed depending upon the second angle ([0056]: discloses setting a maximal spatial distance allowed between different samples).
  
Regarding claim 4: Lee teaches a behavior estimating system including a signal detection unit and a behavior estimation unit ([0027, Fig 1]: discloses a device that determines the body posture of the user in order to provide feedback during exercises), wherein:
a first angle is preset between a gravitation direction and a direction of action of a standard person being measured ([0027, 0047, 0055, Fig 3]: discloses defining a reference condition in terms of the body-oriented reference system, where posture is defined as “the direction of gravity with respect to the body reference system”, and therefore a standing position is defined as the vector (0, -1, 0) as shown in the figure);  
	the signal detection unit includes an acceleration sensor ([0046, 0047]: discloses a device that includes a three-dimensional accelerometer; 
the signal detection unit generates different acceleration waveforms ([0047, 0051]: discloses acceleration signals corresponding to movements of the body part that the device is attached to, acquired from a three-dimensional accelerometer that produces data in X, Y, and Z); 
a second angle between the gravitation direction and the direction of action of the person being measured is extracted from the acceleration waveforms ([0057, 0065, 0067, Fig 6]: discloses creating a collection of observed points on the unit g-sphere, and finding 5 zones with respect to gravity, where each zone has a different angle); 
the signal detection unit performs a coordinate transformation process among the acceleration waveforms based upon the present first angle and the extracted second angle ([0055]: discloses transforming the collected data on the unit g-sphere and rotating it to align with the body-oriented frame of reference); and 
the behavior estimation unit performs behavior estimation of the person being measured based upon a result of the coordinate transformation process ([0058, Fig 6]: discloses determining the orientation of the user based on the postures defined by the body-oriented frame of reference, including supine, upright, and prone positions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Müller, “Information Retrieval for Music and Motion”, (hereinafter 'Müller').

Regarding claim 3: Lee teaches the behavior estimating method of Claim 1, as discussed above.
Lee is silent with respect to wherein 
an extension/contraction matching technique is employed in at least part of the behavior estimation process.

Müller discloses the use of Dynamix Time Warping (DTW) “to find an optimal alignment between two given (time-dependent) sequences ([page 69, first paragraph)” that includes finding the lowest overall cost to align one sequence of values with another ([page 70, first paragraph]).  Tis technique is disclosed as “a well-established method to account for temporal variations in the comparison of related time series ([page 82, first paragraph of section 4.5]).”

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lee in view of Müller to account for differences in the time that different data points are acquired when monitoring the the orientation of the subject.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Van Den Heuvel et al., US 2013/0116602, discloses calibrating a medical device with a relative orientation with respect to the user’s body
Clarkson, US 2006/0284979, discloses determining the activity of a user after compensating for the orientation of the device with regard to the direction of gravity ([0086])
Sahebjavaher et al., US 2018/0343024, discloses detecting activities based on the orientation of the device with respect to the direction of gravity ([0507])
Sohn et al., US 9068843 discloses correcting for the orientation of a device by comparing the predicted direction of gravity with the measured direction of gravity and determining an angle between the two ([Abstract]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862